Reade, J.
The probata does not correspond with the aVeynt. , and that is always fatal. If one is charged with-, stealing the property of A, it will not do to prove that he¡ .stole the joint property of A and B.
It was not strictly regular to take the objection after verdict on a motion in arrest of judgment; it ought to have been, taken on the trial; but still we see from the record that there was a fatal variance between the charge and the proof, and! that the defendant ought not to have been convicted. And therefore there was error.
There is error.
Peb Curiam. Venire de novo.